DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/705,883, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant application discloses “receiving, from a client device, a request to output an identification of relevant keywords for a subject mobile application,” and “retrieving a set of keywords associated with the subject mobile application from a database, wherein .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 2A, prong one, the claim(s) recite(s):
determining, individually using each keyword in the set of keywords, the subject mobile application's position in a set of search results; 
determining, for the subject mobile application, a ranking for each keyword of the set of keywords that represents the subject mobile application's position in each of the set of search results for the keyword of the set of keywords, where a higher position of the subject mobile application in each of the set of search results corresponds to a higher ranking keyword relative to a lower ranking keyword; 
determining a result value for each keyword of the set of keywords based on a number of mobile applications returned in the set of search results for each keyword of the set of keywords; 
calculating a weight value for each keyword of the set of keywords based on the ranking and result value of each keyword;  13
sorting the set of keywords based on the weight values of the set of keywords; and
selecting one or more keywords of the set of keywords based on the sorting.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components. That is, other than reciting “a computer-readable storage medium,” “a system,” “memory,” and “one or more processors” nothing in the claim elements preclude the step from practically being performed in the mind and from being performed utilizing mathematical relationships and calculations. For example, a user who has a list of search results returned based on a keyword search could determine where a mobile application of interest appears in the results, compare the position of the mobile application in the results for multiple keywords, determine the number of other 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a computer-readable storage medium,” “a system,” “memory,” and “one or more processors” for performing determining and selecting keywords for mobile applications. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computer-readable storage medium,” “a system,” “memory,” and “one or more processors” amount to no more than mere 
receiving, from a client device, a request to output an identification of relevant keywords for a subject mobile application; 
retrieving a set of keywords associated with the subject mobile application from a database, wherein keywords stored in the database are scraped at a plurality of points in time , wherein scraping for a keyword includes determining a number of mobile applications returned as a result of a search for the keyword at a point in time of the plurality of points in time at which the keyword was scraped; and 
sending, to the user, the selected one or more keywords and one or more rankings corresponding to the selected one or more keywords.  

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and iii. Selecting information, based on types of information and availability of information in a power-grid Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).  The limitations "receiving… a request…" and "retrieving a set of keywords…" are insignificant pre-solution data gathering activities. The limitation "sending, to the user, the selected one or more keywords…" is insignificant extra-solution data output. There is nothing in the claims that integrates the judicial exception into a practical application.  Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.

Claims 2-9, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recited a method, computer-readable medium and a system comprising multiple components (a memory and one or more processors) which are statutory categories of invention.
At step 2A, prong one, the claim(s) recite(s):
wherein calculating the weight value for each keyword further comprises: receiving the ranking and the result value for the keyword; receiving a list of mobile applications that have a ranking for the keyword; determining a frequency of the keyword in metadata of each mobile application in the received list; and computing a numerical weight value based on the determined frequency of the keyword; and
wherein the ranking is based on an aggregation of the ranking from each of one or more mobile application stores.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with 
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a computer-readable storage medium,” “a system,” “memory,” and “one or more processors.” These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical 
retrieving, for each keyword of the set of keywords, a status of the keyword for one or more countries and a status of the keyword for one or more mobile application stores;
wherein the status of the keyword is at least one of active or inactive;
wherein receiving a set of keywords further includes receiving keywords from at least one of the user, an open-source custom word list or extracting keywords from metadata of the subject application;
wherein a status of the keywords received from the user is always active;
wherein the metadata of the subject application includes title, description, publisher, uniform resource locator (URL), categories and sub-categories; and
wherein the selected keywords are associated with one of a plurality of the mobile application stores.

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).  These additional claim elements do not integrate the judicial exception into a practical application.  Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself.  Thus, the claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chervirala (US 2013/0159134) discloses recommendation of such applications; 
Joseph (US 2013/0091142) discloses a keyword management system configured to determine the effectiveness of multiple candidate keywords based on marketing information about those keywords; 
Levy (US 2016/0239569) discloses dynamically generating search sets for use in a search application, such as a search engine, and using the search set to navigate collections of archived content; 
Ma (US 2017/0004524) discloses  building a database including mobile application profiles based on contextual neutral performances; 
Melika (US 2014/0236846) discloses a subscription service to improve monetization of applications in the mobile market; 
Myaeng (US 2012/0179662) discloses receiving the user query from the user interface unit and searches for a mobile application related to the user query; 
Pang (US 2015/0332373) discloses determining more than one mobile application category with the highest relevance to a mobile application, calculating and determining the degree of recommendation of each mobile application, and selecting a preset recommendation result number of the mobile applications as a recommendation result; 
Wyatt (US 2012/0240236) discloses crawling, collecting and analyzing applications for portable electronic devices through comparisons, correlations, and inferences; and 
Yu (US 9,720,983) discloses obtaining information associated with a mobile application of interest; determining a plurality of similar applications to the application of interest; determining keywords from the similar applications; and extracting new keywords that overlap with keywords of the application of interest
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166